Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 9 October 2019.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 1/17/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10, 12-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (Publication No.: JP 2017087931 A, cited along with a translation supplied with the IDS submission on 1/17/2020, herein known as D1) in view of Kilcher et al. (Publication No.: US 2018/0003966 A1, herein known as D2).
A concealing device for an imager of a vehicle comprising: 
a photochromic lens cover having an external surface that is co-extensive with an adjacent portion of said vehicle and disposed proximate a lens of said imager ([0073]-[0074] and Figs. 1 and 2; decoration member 20 arranged on the exterior body has a transmission portion 22B made of a photochromic material whose tone changes from low light transmittance when irradiated with UV light, and high light transmittance when not irradiated with UV light).
D1 does not disclose a device wherein the photochromic lens cover operable between: a first condition wherein the photochromic lens cover is exposed to ultraviolet light and darkens to a transmissivity of less than 15%; and a second condition wherein 
D2 teaches a photochromic cover member for light transmission that can have varied transmissivity reduction in light of a stimulus ([0030] indicates that the active state can have .25%, .5%, 1%, 5%, 10%, 20%, 30%, 40%, 50%, 70%, 80%, 90%, or 100% reduction, with any range including and between these values, when compared to the inactive state).  Paragraph [0041] states that the stimulus can be UV light.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of D1 to modify the photochromic cover to be of any suitable transmissivity reduction as taught by D2 in order to obtain the desired result of low transmission in the active state and high in the inactive as desired by both references.  Less than 15% transmissivity would be clearly obtainable and desirable based on these teachings as the vehicle in D1 would be in direct sunlight during the active state.

With respect to claim 2, the combination of D1 and D2 further discloses a device wherein the photochromic lens cover lessens flicker of image data captured by said imager (inherent/obvious as the photochromic lens cover would do this by reducing the amount of bright light impacting the camera).

With respect to claim 3, the combination of D1 and D2 further discloses a device wherein the photochromic lens cover is disposed adjacent a window of said vehicle (the position of the decorative member is adjacent the rear view mirror as seen in D1 Fig. 1; adjacent is also a relative term of degree).

With respect to claim 4, the combination of D1 and D2 further does not disclose a device wherein the photochromic lens cover is integrally formed as part of a body panel of said vehicle (the decorative member is placed into a hole 19 formed in the vehicle body).
However, it has been held that making integral or separable is an obvious variant over the prior art of record.  In this case, making the decorative member an integral part of the vehicle body instead of separable would increase the complexity of the assembly of the panel, but prevent the removal of the device post assembly.

With respect to claim 6, D1 discloses an imager module for a vehicle comprising: 
an imager including an imager lens, the imager being configured to collect image data from at least one of inside and outside said vehicle (camera 23); and 
a photochromic lens cover disposed proximate the imager lens and being operable between ([0073]-[0074] and Figs. 1 and 2; decoration member 20 arranged on the exterior body has a transmission portion 22B made of a photochromic material whose tone changes from low light transmittance when irradiated with UV light, and high light transmittance when not irradiated with UV light).
D1 does not explicitly disclose a device wherein the photochromic lens cover is in a darkened state and lessens perceived flicker associated with image data captured by the imager and provided on a display; and a second condition wherein the photochromic lens cover includes a transmissivity of greater than 50% (while this is how the photochromic lens cover functions, the specific transmissivity values are not explicitly disclosed; at best, the example for high transmittance given is transparent, which would indicate greater than 50% transmissivity).
D2 teaches a photochromic cover member for light transmission that can have varied transmissivity reduction in light of a stimulus ([0030] indicates that the active state can have .25%, .5%, 1%, 5%, 10%, 20%, 30%, 40%, 50%, 70%, 80%, 90%, or 100% reduction, with any range including and between these values, when compared to the inactive state).  Paragraph [0041] states that the stimulus can be UV light.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of D1 to modify the photochromic cover to be of any suitable transmissivity reduction as taught by D2 in order to obtain the desired result of low transmission in the active state and high in the inactive as desired by both references.  Less than 15% transmissivity would be clearly obtainable and desirable based on these teachings as the vehicle in D1 would be in direct sunlight during the active state.  It would also be inherent or at the very least obvious that the lower transmissivity in the active state would reduce flicker from excessive light impacting the camera.

With respect to claim 7, see the rejection of claim 1 which contained this element and is specifically taught by D2 which shows that all possible transmissivity values are possible using photochromic covers.

With respect to claim 8, the combination of D1 and D2 further discloses a module wherein the photochromic lens cover darkens upon exposure to ultraviolet light (D1 [0073] and D2 [0041] both describe being activated by UV light).

With respect to claim 10, see rejection of claim 4 above.

With respect to claim 12, the combination of D1 and D2 further discloses a module wherein the photochromic lens cover visibly matches a body panel of said vehicle (D1 [0073]-[0074] states that the active state of the photochromic cover is colored to make it difficult to see from the outside of the vehicle; this at the very least implies or renders obvious that to obtain this goal the color would match the surrounding body tone).

With respect to claim 13, see rejection of claim 6 above.

With respect to claims 14 and 15, see rejections of claims 6 and 7.

With respect to claim 16, see rejection of claim 8 above.

With respect to claim 18, while the combination of D1 and D2 does not explicitly disclose a module wherein the photochromic lens cover darkens uniformly across a surface area of the photochromic lens, it would appear to be obvious this is the case or desired, in order to achieve the ability to blend the color to make the camera difficult to see in daylight conditions (D1 [0073]-[0074]).

With respect to claim 20, the combination of D1 and D2 further discloses a module wherein the photochromic lens cover lessens flicker associated with image data captured by the imager when the imager is proximate a pulse-width modulated light source  (inherent/obvious as the photochromic lens cover would do this by reducing the amount of bright light impacting the camera; this claim does not require a pulse-width modulated light source to be arranged or designed with the overall module, and any user directing this light source comprising UV light should inherently cause the photochromic material to activate as designed).

Claims 5, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and D2 as applied to claim 1 above, and further in view of Mizuno et al. (Publication No.: US 2018/0261912 A1, herein known as D3).
With respect to claim 5, the combination of D1 and D2 further discloses wherein the photochromic lens cover defines at least a portion of a housing of a vehicle antenna (in a decorative member instead).
D3 teaches arranging a rear facing camera in the antenna cover with a lens cover between the camera and the outside light (Figs. 5-6; [0076]; window 11a).  No indication of light blocking is mentioned regarding the cover.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the device of the combination of D1 and D2 by arranging the camera member inside the rear facing antenna member as taught by D3 as an alternative location for the rear facing camera with known advantages and disadvantages.  The antenna is generally placed higher on a vehicle than the decorative member, and so may be less accurate for reverse parking, while the higher location would yield a larger field of view.
Alternatively, it would have also been obvious to modify D3 to make the cover window 11a out of a photochromic material as taught by D1 (and the specific material/transmissivity as taught by D2) to prevent excessive UV radiation from contacting the camera and allowing it to perform better.

With respect to claim 11, see rejection of claim 5 above.

With respect to claim 19, see rejection of claim 5 above.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and D2 as applied to claim 6 above, and further in view of Araujo et al. (Publication No.: US 2017/0174558 A1, herein known as D4).
	With respect to claim 9, the combination of D1 and D2 does not explicitly disclose a module wherein the photochromic lens cover includes microcrystals of silver halide that form elemental silver when exposed to ultraviolet light (in both, particularly D2, they change color and D2 [0027] states that a non-limiting example of the material for the photochromic material is silver, but not explicitly silver halide).
D4 teaches that the earliest commercially successful photochromic glass utilized silver halide crystals as the photochromic agent ([0003]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module of the combination of D1 and D2 by using silver halide as the specific version of the silver as discussed in the combination, as a known commercially successful photochromic material as taught by D4.

With respect to claim 17, see rejection of claim 9 above.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Apdalhaliem et al. (Patent No.: US 9,470,828 B1) discloses a photochromic dimmable window.
	Cammenga et al. (Publication No.: US 2018/0284573 A1 and Publication No.: US 2019/0346742 A1) are related arts by applicant but does not appear to invoke double patenting issues at this time.






Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
11/19/2021